third party communication date of communication month dd yyyy cca_2013091314430857 id uilc number release date from sent friday date pm to cc bcc subject re question ----------- your reading is correct the release extinguished the underlying sec_6321 lien upon revocation of the release although the ftl is revived the priority would be lost as against other sec_6323 interests that arose during the interim i am not sure whether your unrecorded assignee interest in fact primes the ftl but that would be a straight sec_6323 analysis you might also want to explore some transferee_liability theory feel free to call me if you want to discuss further regards ------------------- ---------------------------
